Case: 14-20712      Document: 00513157852         Page: 1    Date Filed: 08/18/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 14-20712                         August 18, 2015
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

HUMBERTO YECID CASTRO GOMEZ, also known as Humberto Yacid
Castro, also known as Humberto Castro Gomez, also known as Humberto
Yacid Castro Gomez, also known as Robert Gomez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CR-201-1


Before JOLLY, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Humberto Yecid Castro
Gomez raises an argument that is foreclosed by United States v. Teran-Salas,
767 F.3d 453, 458-62 (5th Cir. 2014), cert. denied, 135 S. Ct. 1892 (2015). In
Teran-Salas, we determined that the appellant was not entitled to relief based
merely on the existence of a theoretical possibility that the defendant could be


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20712     Document: 00513157852     Page: 2   Date Filed: 08/18/2015


                                  No. 14-20712

convicted under Texas Health & Safety Code § 481.112(a) for conduct that
would not qualify as a federal drug trafficking offense. See Teran-Salas, 767
F.3d at 458. Castro Gomez has not demonstrated “a realistic probability that
Texas would prosecute under an ‘administering’ theory in a way that does not
also constitute either ‘dispensing’ or ‘distributing’ under the federal sentencing
guidelines.” Id. at 461-62.
      Castro Gomez also raises an argument that is foreclosed by United States
v. Martinez-Lugo, 782 F.3d 198, 204-05 (5th Cir. 2015), petition for cert. filed
(June 19, 2015) (No. 14-10355). In Martinez-Lugo,782 F.3d at 204-05, we held
that an enhancement under U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction
of a drug trafficking offense is warranted regardless whether a conviction for
the prior offense required proof of remuneration or commercial activity.
      The motion for summary affirmance is GRANTED, the alternative
motion for an extension of time to file a brief is DENIED, and the judgment of
the district court is AFFIRMED.




                                        2